DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6/5/2018. It is noted, however, that applicant has not filed a certified copy of the CN201810570519 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11-12, 14-15, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (PGPUB 20190121081).

Regarding claim 1, Huang discloses a camera lens assembly, comprising: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens and a sixth lens, which are sequentially arranged from an object side of the camera lens assembly to an image side of the camera lens assembly along an optical axis of the camera lens assembly (at least the eleventh embodiment as shown in Figs. 21 and 22 and paragraphs [0246]-[0259], but please also consider at least embodiments 8-12), 
wherein, the first lens has a positive refractive power (1110, Table 21); 
the second lens has a positive refractive power (1120, Table 21); 
the third lens has a refractive power (1130, Table 21); 
the fourth lens has a refractive power and an object-side surface of the fourth lens is a convex surface (1140, [0208] and Table 21); 
the fifth lens has a positive refractive power (1150, Table 21), and 
the sixth lens has a negative refractive power (1160, Table 21);
wherein 0.4< ImgH/f< 0.6 (Tables 21 and 22 where ImgH = 2.82 and f = 10.4 giving 27.1),  
where ImgH is half of a diagonal length of an effective pixel area on an imaging plane of the camera lens assembly.
	
Regarding claim 5, Huang discloses wherein 0.2<R8/R7<1, where R7 is a radius of curvature of the object-side surface of the fourth lens and 41R8 is a radius of curvature of an image-side surface of the fourth lens (Table 21 where R7 = 11.247 and R8 = 5.59 giving 0.5).

Regarding claim 11, Huang discloses wherein TTL/f< 1.1, where TTL is a distance on the optical axis from the object-side surface of the first lens to the imaging plane of the camera lens assembly and f is the total effective focal length of the camera lens assembly ([0256]).

Regarding claim 12, Huang discloses a camera lens assembly, comprising: 
a first lens, a second lens, a third lens, a 42fourth lens, a fifth lens and a sixth lens, which are sequentially arranged from an object side of the camera lens assembly to an image side of the camera lens assembly along an optical axis of the camera lens assembly (at least the eighth-tenth embodiments as shown in Figs. 15 to 20 and paragraphs [0204]-[0245]), 
wherein, the first lens has a positive refractive power and an image-side surface of the first lens is a concave surface (801, 901, 1010 Tables 15, 17 and 19); 
the second lens has a positive refractive power and an object-side surface of the second lens is a convex surface (802, 902, 1020 Tables 15, 17 and 19); 
the third lens has a refractive power (803, 903, 1030 Tables 15, 17 and 19); 
the fourth lens has a refractive power (804, 904, 1040 Tables 15, 17 and 19); 
the fifth lens has a positive refractive power and an object-side surface of the fifth lens is a concave surface (805, 905, 1050 Tables 15, 17 and 19); and 
the sixth lens has a negative refractive power (806, 906, 1060 Tables 15, 17 and 19); 
wherein 200<HFOV<30⁰ (Tables 15, 17 and 19), where HFOV is half of a maximal field-of-view of the camera lens assembly.

Regarding claim 14, Huang discloses wherein 1.5<f2/IR3|<2.5, where f2 is an effective focal length of the second lens and R3 is a radius of curvature of the object-side surface of the second lens (See at least Table 15 where f2 = 9.99 and R3 = 5.859 giving 1.7).

Regarding claim 15, Huang discloses wherein 0.6<T45/(T34+CT4) <1.5 (at least Table 15 where T45 = 1.456, T34 = 0.551 and CT4 = 0.436 giving 1.48), where T45 is a spaced distance between the fourth lens and the fifth lens on the optical axis, T34 is a spaced distance between the third lens and the fourth lens on the optical axis and CT4 is a center thickness of the fourth lens on the optical axis.

Regarding claim 17, Huang discloses wherein 1.5< f56/f123|< 4, where f56 is a combined focal length of the fifth lens and the sixth lens and f123 is a combined focal length of the first lens, the second lens and the third lens (At least Table 15 where f56 = 23.38 and f123 = 7.8 giving 3.0).

Regarding claim 20, Huang discloses wherein TTL/f< 1.1, where TTL is a distance on the optical axis from the object-side surface of the first lens to the imaging plane of the camera lens assembly and f is the total effective focal length of the camera lens assembly ([0214]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-10, 13, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.

Regarding claim 2, Huang does not disclose wherein 2<f1/(R1+R2)<4.5, where f1 is an effective focal length of the first lens, R1 is a radius of curvature of an object-side surface of the first lens and R2 is a radius of curvature of an image-side surface of the first lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f1, R1 and/or R2 to satisfy 2<f1/(R1+R2)<4.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f1, R1 and/or R2 to satisfy the expression above motivated by reducing aberrations.

Regarding claim 3, Huang does not disclose wherein 1.5<f2/|R3|<2.5, where f2 is an effective focal length of the second lens and R3 is a radius of curvature of an object-side surface of the second lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f2 and/or R3 to satisfy 1.5<f2/|R3|<2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f2 and/or R3 to satisfy the expression above motivated by reducing aberrations.

Regarding claim 4, Huang does not disclose wherein -2.5<f5/f6<-1.5, where f5 is an effective focal length of the fifth lens and f6 is an effective focal length of the sixth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f5 and/or f6 to satisfy -2.5<f5/f6<-1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f5 and/or f6 to satisfy the expression above motivated by reducing aberrations.

Regarding claim 6, Huang does not disclose wherein 1< |f5/R9| < 2, where f5 is an effective focal length of the fifth lens and R9 is a radius of curvature of an object-side surface of the fifth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f5 and/or R9 to satisfy 1< |f5/R9| <2, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f5 and/or R9 to satisfy the expression above motivated by reducing aberrations.

Regarding claim 7, Huang does not disclose wherein 0.6<T45/(T34+CT4) <1.5, where T45 is a spaced distance between the fourth lens and the fifth lens on the optical axis, T34 is a spaced distance between the third lens and the fourth lens on the optical axis and CT4 is a center thickness of the fourth lens on the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust T45, T34 and/or CT4 to satisfy 0.6<T45/(T34+CT4) <1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust T45, T34 and/or CT4 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 8, Huang does not disclose wherein 2<CT2/CT1<2.5, where CT1 is a center thickness of the first lens on the optical axis and CT2 is a center thickness of the second lens on the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT2 and/or CT1 to satisfy 2<CT2/CT1<2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust CT2 and/or CT1 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 9, Huang does not disclose wherein 1 mm < DT11 x DT21/DT51 < 2 mm;
where DTT1 is a maximum effective radius of an object-side surface of the first lens, DT21 is a maximum effective radius of an object-side surface of the second lens and DT51 is a maximum effective radius of an object-side surface of the fifth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust DT11, DT21 and/or DT51 to satisfy 1 mm < DT11 x DT21/DT51 < 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust DT11, DT21 and/or DT51 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 10, Huang does not disclose wherein 1.5< |f56/f123| <4, where f56 is a combined focal length of the fifth lens and the sixth lens and f123 is a combined focal length of the first lens, the second lens and the third lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f56 and/or f123 to satisfy 1.5< |f56/f123| <4, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f56 and/or f123 to satisfy the expression above motivated by improving image aberration correction.

Regarding claim 13, Huang does not disclose wherein 2<f1/(R1+R2)<4.5, where f1 is an effective focal length of the first lens, R1 is a radius of curvature of an object-side surface of the first lens and R2 is a radius of curvature of an image-side surface of the first lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f1, R1 and/or R2 to satisfy 2<f1/(R1+R2)<4.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f1, R1 and/or R2 to satisfy the expression above motivated by reducing aberrations.

Regarding claim 16, Huang does not disclose wherein 2<CT2/CT1<2.5, where CT1 is a center thickness of the first lens on the optical axis and CT2 is a center thickness of the second lens on the optical axis.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust CT2 and/or CT1 to satisfy 2<CT2/CT1<2.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust CT2 and/or CT1 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 18, Huang does not disclose wherein 1 mm < DT11 x DT21/DT51 < 2 mm;
where DTT1 is a maximum effective radius of an object-side surface of the first lens, DT21 is a maximum effective radius of an object-side surface of the second lens and DT51 is a maximum effective radius of an object-side surface of the fifth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust DT11, DT21 and/or DT51 to satisfy 1 mm < DT11 x DT21/DT51 < 2 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust DT11, DT21 and/or DT51 to satisfy the expression above motivated by reducing the size of the device.

Regarding claim 19, Huang does not disclose wherein -2.5<f5/f6<-1.5, where f5 is an effective focal length of the fifth lens and f6 is an effective focal length of the sixth lens.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust f5 and/or f6 to satisfy -2.5<f5/f6<-1.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would have sought to adjust f5 and/or f6 to satisfy the expression above motivated by reducing aberrations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872